Dinkelacker, Judge,
concurring.
{¶ 13} I concur with the foregoing well-reasoned decision. I further write separately because I would also hold that the record in this case does not support the trial court’s finding that there was an agreement between the state and Burbrink as to his sexual-offender classification and registration requirements. For a court to enforce a contract, the record must contain evidence of the terms of the contract. The record does not demonstrate that a ten-year registration requirement was a term of Burbrink’s plea agreement.
{¶ 14} Under former R.C. Chapter 2950, Burbrink was classified by operation of law as a sexually oriented offender. As a sexually oriented offender, Burbrink had to register annually for ten years. The ten-year registration requirement existed by operation of law and not by virtue of any plea agreement.